The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 30, 2015

                                     No. 04-14-00252-CR

                                        Philip GARAY,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR2843
                         Honorable Mary D. Roman, Judge Presiding


                                        ORDER
        On January 26, 2015, appellant Philip Garay filed a pro se motion to dismiss, seeking to
dismiss this appeal for lack of subject matter jurisdiction. Appellant also filed a pro se motion
for leave to file a pro se supplemental brief. Counsel has been appointed to represent appellant
in this criminal appeal, and counsel has submitted a brief on appellant’s behalf. In Texas,
appellants do not have a right to hybrid representation. Rudd v. State, 616 S.W.2d 623, 625
(Tex. Crim. App. 1981). Therefore, appellant’s pro se motions are DENIED. We will only
consider the brief filed by appellant’s counsel.


       It is so ORDERED on the 30th day of January, 2015.


                                                    PER CURIAM


ATTESTED TO:        ____________________________
                    Keith E. Hottle
                    Clerk of Court